Citation Nr: 0303896	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is established for enucleated right 
eye, evaluated as 30 percent disabling.  The veteran is also 
in receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical 
loss of one eye.  

3.  The veteran has a high school education and completed 2 
years of college; he last worked in July 1998 as a self-
employed shoe repairman.

4.  The veteran's service-connected disability has not 
rendered him unable to engage in all forms of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the July 2001 Statement of the Case (SOC), and 
the June 2002 Supplemental Statement of the Case (SSOC), the 
veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records and reports of VA examinations.  The RO completed the 
development ordered in the Board's January 2002 remand.  In 
this regard, the Board notes that the veteran was afforded a 
VA examination by an ophthalmologist in May 2002, after which 
the ophthalmologist provided answers to specific questions 
posed by the Board.  The veteran has not identified any 
outstanding evidence.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
January 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The veteran maintains that his service-connected disability 
renders him unemployable.  The record shows that service 
connection is in effect for enucleated right eye, evaluated 
as 30 percent disabling.  The veteran is also in receipt of 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of anatomical loss of one 
eye.  

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, completed in May 2000, 
the veteran indicated that he last worked full-time in 1982.  
He reported that his enucleated right eye prevented him from 
securing or following any substantial gainful employment.  He 
indicated that from 1993 to 1996 he worked as a self-employed 
handyman for an average of 25 hours a week; that from 1996 to 
1997 he worked as a self-employed shoe repairman for an 
average of 35 a week; and that he retired in July 1998.  He 
stated that he left his last job as a shoe repairman because 
it required precise stitching with a sewing machine which he 
was unable to do.  He listed three employers where he had 
tried, unsuccessfully, to obtain employment between 1998 and 
2000.  He indicated that he had high school education and 
completed 2 years of college.  He noted that he had special 
training in shoe repair.  He further noted that he was born 
in July 1935.  

VA examination in November 2000 revealed an enucleated right 
eye and visual acuity of 20/20 in the left eye.

The veteran was afforded a VA examination by an 
ophthalmologist in May 2002.  It was noted that the claims 
file was reviewed.  The veteran reported that he developed 
glaucoma after having a cataract removed in service and that 
the glaucoma became progressively worse to the point that he 
had right eye enucleation in 1982.  He indicated that he used 
to work construction with heavy machinery for approximately 
20 years, but because of lack of depth perception had not 
been able to do that job.  He had been retrained in shoe 
repair, but had trouble stringing the shoes because of loss 
of depth perception.  He reported that he wore his right eye 
prosthesis only for short periods of time, no longer than 6 
hours at a given time, because of discomfort.  Most of the 
time he left the prosthesis out of his eye.  Currently, he 
only wore reading glasses and had no visual complaints 
related to the left eye.  

Eye examination revealed corrected left eye vision at 20/20.  
His pupil in the left eye was round, reactive and brisk to 
light.  Extraocular motility in the left eye was full in all 
directions of gaze.  Visual field by confrontation revealed 
that his visual fields were grossly full in the left eye.  
Since the veteran was monocular, no depth perception tests 
were performed.  Examination of the right eye socket revealed 
a well-healed socket with a centered orbital prosthesis and 
normal lids for an anophthalmic socket.  The diagnoses were 
right anophthalmos due to surgical enucleation of the right 
eye following progressive traumatic glaucoma in the right 
eye, early primary open angle glaucoma in the left eye, left 
eye presbyopia appropriate for age, and emmetropic refractive 
error in the left eye requiring no correction for distance 
vision.  

Thereafter, the ophthalmologist provided answers to specific 
questions posed by the Board in its January 2002 remand.  The 
ophthalmologist indicated that the veteran's right eye was 
surgically absent and that he only sporadically wore the 
right eye prosthesis, approximately 5-6 hours at a time, 
because of discomfort.  The veteran had no depth perception 
because he was monocular.  The ophthalmologist noted that the 
right eye disability was only disfiguring when the veteran 
was not wearing his prosthetic eye shell.  Then he clearly 
had a sunken deformity to his right orbit.  The 
ophthalmologist indicated that the veteran's left eye 
uncorrected distance visual acuity was 20/20.  In other 
words, he had no significant refractive error in his left 
eye.  His uncorrected near vision in the left eye was 20/100 
because he was presbyopic.  With the appropriate reading 
glasses in place, his near vision was 20/20.  The 
ophthalmologist indicated that in view of the history of the 
veteran's right eye disability and his current condition, the 
only disability he suffered was lack of depth perception.  
His left eye was "still a fully functional visually normal 
eye."  The ophthalmologist stated that because the veteran 
had no depth perception he would be at a marked disadvantage 
trying to undertake any occupation or profession that 
required good to keen depth perception.  However, he was 
fully capable from a vision standpoint working in occupations 
and professions that did not require keen depth perception.  
The ophthalmologist noted that the veteran had driven himself 
approximately 150 miles to the hospital demonstrating his 
ability to drive a private vehicle.  The veteran also 
reported that he was able to read without difficulty with his 
left eye.  

Analysis

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor that takes the claimant's 
case outside the norm of such a veteran.  See 38 C.F.R. §§ 
4.1, 4.15.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose, 4 Vet.App. 
at 363; 38 C.F.R. 4.16(a).

The provisions of 38 C.F.R. § 4.16(a) allow for an award of 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341.

A total disability rating may also be based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap that must be overcome and not 
for individual success in overcoming it.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful employment.  See 38 C.F.R. § 4.15.

Service connection is presently in effect for enucleated 
right eye, evaluated as 30 percent disabling.  The veteran is 
not currently service-connected for any other disabilities.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, as mentioned earlier, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of their service-connected disabilities shall be 
assigned a total disability evaluation on an extra-schedular 
basis.  This type of total disability evaluation is warranted 
where a veteran is unemployable because of service-connected 
disabilities, but fails to meet the percentage requirements 
of 38 C.F.R. § 4.16(a).  Extra-schedular considerations 
include information regarding the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and any other factors that may have bearing on 
the issue.  See 38 C.F.R. § 4.16(b).

According to the veteran's May 2000 TDIU application, he is 
67 years old and last worked as a self-employed shoe 
repairman before retiring in 1998.  The record also indicates 
that the veteran has a high school education and completed 2 
years of college.  

Following a review of the record, the Board finds that the 
evidence does not support the veteran's claim that he is 
unemployable as the result of his service-connected 
disability.  The Board concedes that the veteran has not 
worked since 1998.  Most significantly, however, the VA 
ophthalmologist who reviewed the claims file and examined the 
veteran in May 2002 clearly stated that the veteran's 
enucleated right eye did not render him unemployable.  The 
ophthalmologist noted that the veteran retained full vision 
in his left eye and was able to drive an automobile.  Thus, 
the ophthalmologist concluded that from a vision standpoint 
the veteran was fully capable in working at any job that did 
not require keen depth perception.  This evidence indicates 
that the veteran is capable of some activity and some type of 
employment.  There is no competent medical evidence that 
contradicts this conclusion.  Therefore, the Board finds that 
the evidence does not establish that the veteran's service-
connected disability, standing alone, is sufficiently severe 
so as to preclude her from securing or following a 
substantially gainful occupation.  Accordingly, the veteran's 
TDIU claim must be denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to TDIU, on 
either a schedular or an extra-schedular basis.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

